DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show in paragraph 0074 to 0076 the various arrangements and configurations of the punches; as described in the specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Comment: this is especially important considering that the method claims must have structural support upon which to perform the method, and considering the apparent step plus function claiming invocation under 35 USC 112 6th (for the preparing the punches or punch.)  
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected (as far as they may be understood) under 35 U.S.C. 103 as being obvious over Hirano (US 2013/0161550) in view of Kull (US 3374014); where it is noted that Hirano has an earliest publication date of 6/27/2013 and an issue date of 12/21/2017; 
The applied reference Hirano has a common Assignee with the instant application. Continuity between Hirano and the instant application could not be determined, and so the earliest date of publication would apply as the 102(a)(1) date for the 103 rejection.
The rejection may also be applicable under 35 U.S.C. 103 as it applies to 102(a)(2),  but might be overcome via the procedures applied via MPEP § 717.02.  

Hirano discloses in claim 1:  (see at least annotated figure 1B below)

    PNG
    media_image1.png
    481
    835
    media_image1.png
    Greyscale

A method for adjusting spring load (Hirano includes a method to adjusts the spring load as seen in claim 13, line 1-2 thereof, and see figures 1a-9b and embodiment punches 1-7 as discussed below) comprising; a step for preparing a spring load adjusting device (id and see figures 1a,b of device 7), which includes; a spring member (5); a female screw member (2) of a cylindrical shape having a female screw (thread 1 figure 1b) formed at its inner peripheral surface, wherein the female screw member has a swaged-claw forming portion (1002 of 6 prior to plastic deformation from the pressing tool 12, as is necessarily the case and see paragraph 0053) at its axial end (at the end at 40) in a press direction (leftwards) for pushing the spring member (via pushing the screw 4); and an adjust screw member (at 4) having a male screw (thread 3) formed at its outer peripheral surface and engaged with the female screw, wherein the adjust screw member adjusts the spring load (via threaded reciprocation) for the spring member depending on a relative position of the adjust screw member with respect to the female screw member in the 
	Hirano does not explicitly disclose applying only one level of total force, and depending upon the gap distance to close, choosing the punches based on the desired per unit area for applying the total force to the punch to plastically deform the female screw portion and form the claw portion to close either a small gap with a first punch having a larger punch area, medium gap with a second punch having an intermediate punch area or large gap with a third punch having a small punch area as determined;  
	Nonetheless, considering that Hirano teaches different punch areas for each of the punch embodiments above; and considering that Kull teaches the pressure applied depends upon various factors including configuration of the parts (i.e. the depth to swag), material properties, the relative plasticity of the parts being swaged, and the pressure not being so great so as to avoiding distortion or deformation of the portions of the assembly, where the interrelations of the area of the punch, depth of the step to be deformed, outer diameter of the groove, are determined for applying suitable pressing means via the presser (Col 3 ln 63 - Col 4 ln 42);  

	Lastly, if it could be persuasively argued at some future unforeseen date that Hirano does not explicitly disclose: a step for preparing multiple swaging punches; considering that Hirano teaches multiple swaging punches, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide a step where multiple swaging punches are provided; for the purpose of providing for different applications of plastic deformation as taught in Hirano. 

Hirano discloses (as modified for the reasons discussed above) in claim 2:  The method for adjusting spring load according to claim 1, wherein the punching portion has multiple punching 

Hirano discloses (as modified for the reasons discussed above) in claim 3:  The method for adjusting spring load according to claim 2, wherein a circumferential width of the punching tooth portion differs from the swaging punch to the swaging punch (as discussed above, where the width of the 3 tooth punch is different than the 6-tooth punch, is different than the 2-tooth punch.)  

Hirano discloses (as modified for the reasons discussed above) in claim 4:  The method for adjusting spring load according to claim 2, wherein number of the punching tooth portion differs from the swaging punch to the swaging punch (as discussed in claim 3 above.)  

Hirano discloses (as modified for the reasons discussed above) in claim 5:  The method for adjusting spring load according to claim 2; but does not disclose the following: a radial width of the punching tooth portion differs from the swaging punch to the swaging punch; 
	but considering that both Hirano and Kull teach changing the area of the punches, and considering that Kull teaches the above swaging design parameters based on distance, material plasticity, and force application; 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to choose a radial width for each of the above three punches that differs to adjust the per unit force for plastic deformation and swaging all for the purposes as discussed above; and especially since such a modification would have involved a mere change in the form or shape of In re Dailey, 149 USPQ 47 (CCPA 1976). 

Hirano discloses in claim 6: A method for adjusting spring load (Hirano includes a method to adjusts the spring load as seen in claim 13, line 1-2 thereof, and see figures 1a-9b and embodiment punches 1-7 as discussed below) comprising; a step for preparing a spring load adjusting device (id and see figures 1a,b of device 7), which includes; a spring member (5); a female screw member (2) of a cylindrical shape having a female screw (thread 1) formed at its inner peripheral surface, wherein the female screw member has a swaged-claw forming portion (1002 of 6) at its axial end in a press direction for pushing the spring member (via the pushing of the screw 4); and an adjust screw member (at 4) having a male screw (thread 3) formed at its outer peripheral surface and engaged with the female screw, wherein the adjust screw member adjusts the spring load for the spring member depending on a relative (threaded reciprocal) position of the adjust screw member with respect to the female screw member in the press direction; a step for preparing a swaging punch (i.e. 12, embodiment 1 (at 120.deg. intervals paragraph 0071; embodiment 3,  figure 5, for 6 (six) swaged claw forming portions 6 relative to the .gamma. recesses between flat surface 40 of the screw 4 and see paragraph 0084; embodiment 5, setting the portions 6 to be larger than a predetermined circumferential length that is twice the angular extents of the slow regions alpha and beta, for the purpose of providing axial overlap with peaked areas to apply generally equal loading conditions paragraphs 0093-0097; seventh embodiment, paragraph 0115, two portions 6, or more than three paragraph 0116, or a single portion 6, all…) for plastically deforming the swaged-claw forming portion and forming a swaged claw (6) plastically deformed to an axial end surface (of 1004) of the adjust 
	Hirano does not explicitly disclose applying the a second swaging load to the swaging punch to move the larger predetermined distance, than the smaller predetermined distance;  
	Nonetheless, considering that Hirano teaches different punch areas for each of the punch embodiments above; and considering that Kull teaches the pressure applied depends upon various factors including configuration of the parts (i.e. the depth to swag), material properties, the relative plasticity of the parts being swaged, and the pressure not being so great so as to avoiding distortion or deformation of the portions of the assembly, where the interrelations of the area of the punch, depth of the step to be deformed, outer diameter of the groove, are determined for applying suitable pressing means via the presser (Col 3 ln 63 - Col 4 ln 42);  


(in the alternative) Claim 6 is/are rejected (as far as it may be understood) under 35 U.S.C. 103 as being unpatentable over Kokubu (US 8109487) in view of Kull.

Kokubu discloses in claim 6: (see at least annotated figure 1 below)

    PNG
    media_image2.png
    776
    1305
    media_image2.png
    Greyscale

[An apparatus that provides…] a method for adjusting spring load (of spring 44 figure 1) comprising; a step for preparing a spring load adjusting device, which includes; a spring member (44); a female screw member (body 50) of a cylindrical shape having a female screw (at 2002) formed at its inner peripheral surface, wherein the female screw member has a swaged-claw forming portion (i.e. swagable portion at 2004) at its axial end in a press direction for pushing the spring member (i.e. if the portion were swaged, then it would push…); and an adjust screw member (42) having a male screw (opposed to female screw at 2002) formed at its outer peripheral surface and engaged with the female screw, wherein the adjust screw member adjusts the spring load for the spring member depending on a relative position of the adjust screw member with respect to the female screw member in the press direction (via reciprocal rotation of the screw member 42 based on the use of a hex tool… into unmarked hex tool aperture of 42); a step for adjusting the spring load for the spring member by adjusting the relative position of the adjust screw member with respect to the female screw member in the press direction (i.e. under a 
	Kokubu does not explicitly disclose, although Kull discloses: preparing a swaging punch (50 figures 2 and 3) for plastically deforming the swaged-claw forming portion (at 14) and forming a swaged claw (at 19a) plastically deformed to an axial end surface (of 22) of the adjust screw/[spring flange] member (22) in the press direction; and a step for applying a swaging load to the swaging punch and press forming the swaged claw (as seen when 50 presses to deform body 10 at 14), wherein the adjust screw/[spring flange] member is pushed by the swaged claw in the press direction to the spring member (i.e. downwards), wherein, when a press-direction distance in the press direction between an axial end surface of the swaged-claw forming portion and the axial end surface of the adjust screw member is smaller than a predetermined distance range, a first swaging load is applied to the swaging punch (i.e. when the claw portion is not pressed to fully deform the member 22 against the inner surface of 18 so as to preserve the spring characteristics and not deform or damage the properties of 22, as discussed Col 4 ln 5-10), which is smaller than a second swaging load to be applied to the swaging punch when the press-direction distance is larger than the predetermined distance range (i.e. the load being greater when the pressure applied would deform the base material to the location where the surface of 22 would meet the bottom of 18 as discussed therein which would deform and distort that portion of the device.) 
	Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide a cold formed staked connection as taught by Kokubu’s upper 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sampson (US 6508520) discloses a staking operation for a hydraulic cap with precise pressure applied to deform the swaged portion onto the cap surface without unduly deforming the cap groove of the body. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753